Case 1:20-cv-00706-DLC Document 463 Filed 08/19/21 Page 1 of 7

UNITED STATES DISTRICT COURT
. SOUTHERN DISTRICT OF NEW YORK

PEDERAL TRADE COMMISSION, STATE OF NEW : 20cv00706 (DLC)
YORK, STATE OF CALIFORNIA, STATE OF

OHIO, COMMONWEALTH OF PENNSYLVANIA, 3 ORDER
STATE OF ILLINOIS, STATE OF NORTH

CAROLINA, and COMMONWEALTH OF

VIRGINIA,

 

Plaintiffs,
-—¥r-

VYERA PHARMACEUTICALS, LLC, AND
PHORNIXUS AG, MARTIN SHKRELI,
individually, as an owner and former
director of Phoenixus AG and a former
executive of Vyera Pharmaceuticals,
LLC, and KEVIN MULLEADY, individually,
as an owner and former director of
Phoenixus AG and a former executive of
Vyera Pharmaceuticals, LLC,

Defendants.

DENISE COTE, District Judge:

Having received on August 18, 2021 the attached
communication from the Ministry of Law and Justice of the
Government of India in response to Letters of Request dated
August 13, 2020, it is hereby

ORDERED that the communication shall be docketed.

Dated: New York, New York
August 19, 2021

DENISE COTE
United States District Judge

 
 

Case 1:20-cv- 00706- DLC Document 463 Filed a ( Oe) of 7

; RIGHT TO
7, INFORMATION

Sender:

Ministry of Law & Justice
Department of Legal Affairs
Receipt and Issue Section

Shastri Bhawan, New Delhi-110 001

 

ON INDIA GOVERNMENT SERVICE

 

 

SPEED POST

 
LC Document 463 Filed 0 oo /
8/19/21
E No.12 (195)2020-Judl. Page 3 of 7

Government of india
Ministry of Law and Justice
Department of Legal Affairs

Judicial Section

SAKKKRREEERE

Case 1:20-cv-00706-D

Shastri Bhavan, New Delhi,
Dated ab 07.2021

To

__/ The Honorable Denise Cote
United States District Court for the Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 40007-1312
United States of America

Sub: Two Letters of Request dated August 13th 2020, from Hon. Denise Cote,

Judge of the Southern District of New York for International Judicial

Assistance Pursuant to the Convention of 18 March, 1970 on the Taking
of Evidence Abroad in Civil or Commercial Matters in the case of FTC
and Another versus Vyera Pharmaceuticals LLC and another in Case No.
4:20-cv-00706-DLC — reg

Sir,

Kindly find enclosed Report from the Commissioner appointed by
the Hon'ble High Court of Bombay, to record the evidence in the matter cited
above as received through Prothonotary & Senior Master, High Court, O.5.,
Bombay. Evidence has been taken of Mr. Devang B Shah Director of
Aadivignnesh Chem Pyt. Ltd. in place of Mr. Bipin C Shah.

29 {tis requested that the above document may please be forwarded to the
United States District Court for the Southern District of New York, USA.

Yours faithfully

Encl: as above
(L.C. Dabaria )
Assistant Legal Adviser (Judi.)

Copy to: .
4. Stacey Anne Mahoney, Morgan Lewis & Blockius, LLP, 101 Park
Avenue, New York, NY 10178, United States of America.
2. Christopher H. Casey, Duane Morris LLP, 30, South Seventeenth
Street, Philadelphia, PA 19103, United States of America
3, Anthony MacDonald Caputo, Kasowitz, Benson, Torres LLP, 1633
Broadway, New York, NY 10019, United States of America

 
 

 

Case 1:20-cv-00706-DLC Document 463 Filed 08/19/21 Page 4 of 7

No. PSM/ 2. /2021
Dated 18" February, 2021,

Tel.: 22 2262 6581
Email: rgpsm-bhe@nic,in

From,

Mahendra W, Chandwani
Prothonotary & Senior Master,
High Court, Bombay.

Mumbai 400 032.

 

To,

sia C. Dabaria,
Assistant Legal Advisor,
Room No. -439 A,4th Floor,

A-Wing, Shastri Bhawan,
New Delhi.

Sub ; Commissioner Report.

Ref : Your letter No. 12(195)2020-Judl. Dtd. 14" October 2020.

Sit,

By your letter under reference, you had requested for issuing
commission under the Hague Convention of 18" March, 1970.

Accordingly, Commissioner was appointed and commission is
executed, The Commissioner has submitted his report on 15" February, 2021.
[am forwarding herewith the said Report submitted by the Commissioner as
requested in letter under reference. - ’

Kindly acknowledge the same by return letter.

Yours faithfully,

Enel.: a/a. | i

' Prothonotary & Senior Master
High Court, O.S., Bombay
 

ADGA BHAT Document 463 Filed 08/19/21

“ent

Fe fee re

ADVOCATE HIGH COURT, BOMABAY.

Page 5 of 7
AOE: 9220088706

EMAIL: KAMAL KHATA@CMAIL.COM

 

OFF: 76/80 TECHNG HERITAGE BUILDING, 28° FLOOR, NAGINDAS MASTER ROAD, FORT. A1UMBAI 23.

 

REE: 246 GANDHI BUILDING AKURLI ROAD KANDIVAL! EAST. ATUMBAS 400 101

 

14 February 2024

To,

Mr. M. W. Chandwani,
The Prathenotary & Sr. Master
High Court, Bombay.

Dear Sir,

Re:

United States Distrrict Court for the
Southem District of New York
Case No. 1: 20 -cy-00706-DLC
Federal Trade Commission,
State of New York,
State of California,
State af MMincis,
State of North Carolina,
State of Chic,
Commonwealth of Pennsylvania &
Commonwealth of Virginia

Vs
Vyera Pharmaceuticals, LLC,
Phoenixus AG,
Martin Shkreii,
individually, as an owner and former

Director of Phoesnixus AG and a former executive of
Vyera Pharmaceuticals, LLC & Kevin Mulleady,
individually as owner and director of Phoenius AG

and a former executive of Vyera Pharmaceuticals, LLC.

By an administrative order passed by the Hon'‘bie Chief Justice, High
Court Bombay, | was appointed Commissioner to record the evidence in the
abovementioned matter as communicated to me by your letter dated 4™

Sat A ee 2 ee se ie en

f am informed by Chitale & Chitale Partners Advocates for the
Defendant Noa. 1 that the date for filing the report is 25'" February 2021 and

hence my report is in time.

| submit my report, which is self-explanatory.

Kindly acknowledge receipt for the same and oblige.

Thanking You,

Yours truly, —

Pn J 8 j
onan Cc ler

Mr. Kamal R. Khata
Commissioner

. Plaintiffs

... Defendants
Case 1:20-cv-00706-DLC Document 463 Filed 08/19/21 Page 6 of 7

f=

UNITED STA'TES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
Case No. 1:20-ev-00706-DLC

Federal Trade Commission,
State of New York,
State of California,
State of Illinois,
State of North Carolina,
State of Ohio,
Commonwealth of Pennsylvania &
Commonwealth of Virginia ... Plaintiffs

VERSUS
Vyera Pharmaceuticals, LLC,
Phoenixus AG,
Martin Shkreli,
Individually, as an owner and former

_ director of Phoenixus AG and a former executive of

Vyera Pharmaceuticals, LLC & Kevin Mulleady,
individually as owner and director of
Phoenixus AG and a former executive of

Vyera Pharmaceuticals, LLC. ... Defendants

 

 

. COMMISSIONERS REPORT

1, By a letter dated 4% December 2020, I was informed by the Prothonotary
and Senior Master High Court Bombay Mr. M. W. Chandwani that I was
appointed as a Commissioner for recording evidence in the aforesaid
matter by an administrative order of the Hon'ble Chief Justice of the
Bombay High Court pursuant to a Letter of Request received from the
United States District Court for the Southern District of New York.

2. The said letter was received by my office on 8 December 2020.

3. T addressed an email to all the email addresses mentioned in paragraph 14
of the Letter of Request of the United States District Court for Southern
District of New York on 12% December 2020.

4. By the said email dated 12 December 2020 I requested all the addressees
to send me their WhatsApp numbers to enable me to form a group thereon
for ease of communication. Only Mrs. Chitale and Mr. Joshi forwarded
their WhatsApp numbers and I formed a group for ease of communication.

5. By their email dated 15" December 2020 addressed by Chitale & Chitale
Partners Advocates for the Defendant No.1 they informed me that they

will revert to me after taking instructions from their client.

 
 

 

 

Case 1:20-cv-00706-DLC Document 463 Filed 08/19/21 Page 7 of 7

10.

11.

12.

Ro

Upon confirmation on the WhatsApp group We had a conference call on
s‘ January 2021 at 5 p.m. to decide on the course of action.
At the request of Mrs. Chitale, who forwarded the mobile number and
email address of Mr. Bipin Chinubhai Shah, I emailed the Witness (Mr.
Bipin Chinubhai Shah) on 2™ February 2021 informing him about the
Letter of Request received from the Hon'ble High Court. I attached
therewith a scanned copy of the letter dated 4% December 2020 received
from the Prothonotary’s office of the Hon'ble High Court for his
information and record.
By a letter dated 4" February 2021, I was informed that Mr. Devang B
Shah Director of Aadivighnesh Chem Pvt Ltd. would give evidence in
place of Mr. Bipin C Shah. The consent of all concerned Advecates for
substitution of witness was received by me orally. | have recorded the
consent by my email dated 11" February 2021.
By consent of afl concerned Advocates, 13 February 2021, between 5.30
to 8.30 p.m was fixed for recording of evidence at my residence as the
there was no convenient venue available on the said date at such short
notice. The witness was accordingly informed about the same.
As scheduled, the virtual meeting started at 5.30 p.m and continued upto
9.30 p.m, 1 hour beyond the scheduled time of 8.30 p.m. on 13" February
2021. The evidence was typed (by a stenographer appointed by me) as
well as recorded on zoom by Chitale & Chitale Advocates for Defendant
No. 1 (who had arranged for the virtual zoom meeting) as per the
directions of the US District Court. The recording of evidence is complete.
I accordingly submit the following :
a) Examination in Chief and Cross Exarination of the Defendant's
Witness Mr. Devang Bipin Shah D.W.-i
b) Documents tendered by the Defendant’s witness during cross
examination marked DW-1/1 to DW-1/15
c) Documents tendered by Plaintiff's Advocate during cross
examination marked P-1
d) Correspondence between the Advocates and myself.
I confirm and declare that in pursuance of the letter dated 4 December
2020, { have tried my level best to complete the recording of evidence at
the earliest. I am informed today by Chitale & Chitale Advocates that the
recording is to be completed and report to be filed by 25" February 2021. 1

am well within the stipulated time.

C
{ C he hot

Place: Mumbai Kamal Khata.
Date: 14” February 2021. Commissioner.
